Exhibit 10.20

Execution Version

AMENDMENT NO. 1

TO

REVOLVING CREDIT AGREEMENT

AMENDMENT NO. 1, dated as of September 28, 2018 (this “Amendment”) to the
Revolving Credit Agreement, dated as of November 30, 2016 (as amended,
supplemented or restated prior to the date hereof, the “Credit Agreement”, and
as amended by this Amendment, the “Amended Credit Agreement”), by and among
Vertiv Group Corporation (formerly named Cortes NP Acquisition Corporation) (the
“Lead Borrower”), each of the other Borrowers party thereto, the several banks
and other financial institutions or entities from time to time party thereto
(the “Lenders”), JPMorgan Chase Bank, N.A. (“JPMCB”), as Administrative Agent
(the “Administrative Agent”) and the other persons party thereto. Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

WHEREAS, Section 13.12(g) of the Credit Agreement provides that the Credit
Parties and the Administrative Agent may, without the consent of any Lender,
amend any Credit Document to cure any obvious error or error or omission of a
technical or immaterial nature in any Credit Document so long as the Required
Lenders have not objected in writing to such Amendment within five (5) Business
Days of receiving notice thereof;

WHEREAS, the Lead Borrower has notified the Administrative Agent of the
existence of certain intercompany loans owned by the Lead Borrower on the
Closing Date and inadvertently omitted from Schedule 10.04 to the Credit
Agreement and Holdings, the Borrowers and the Administrative Agent wish to amend
Schedule 10.04 to the Credit Agreement to include such intercompany loans
thereon;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Amendment. On the Amendment No. 1 Effective Date (as defined below),
Schedule 10.04 to the Credit Agreement is, with retroactive effect as of the
Closing Date, hereby amended by restating item 4 thereof in its entirety with
the following:

“4. Intercompany Indebtedness (x) incurred prior to the Closing Date and
permitted to remain outstanding following the Closing Date pursuant to the
Transaction Agreement or (y) incurred on or prior to the Closing Date, and
approved prior to the Closing Date, in connection with or pursuant to the Cash
Repatriation Plan (as defined in the Transaction Agreement), in each case, in
the approximate amount set forth below:



--------------------------------------------------------------------------------

Lender

  

Borrower

   Approximate Loan Amount  

Emerson Network Power GmbH

   Liebert Hiross Holding GmbH      107,525  

Emerson Network Power Limited

   Continuous Power limited      246,528  

Emerson Network Power Limited

   Continuous Power International Limited      2,868,033  

Avocent Asia Pacific Pte. Limited

   Avocent China Technology Limed      1,062,518  

Avocent Asia Pacific Pte. Limited

   Avocent Japan KK      2,046,144  

Liebert Corporation

   Emerson Network Power (Taiwan) Co Limited      2,450,580  

Knurr GmbH

   Knurr Holding      19,000,000  

Knurr Technical Furniture GmbH

   Knurr Holding      1,058,842  

The Lead Borrower (as assignee of the Seller or certain of its Affiliates)

   Vertiv Holdings II Limited      806,858,879  

The Lead Borrower (as assignee of the Seller or certain of its Affiliates)

   Vertiv Holdings Limited      193,502,911  

Section 2. Representations and Warranties, No Default. Each of the Borrowers
hereby represents and warrants that as of the Amendment No. 1 Effective Date,
immediately after giving effect to the amendments set forth in this Amendment,
(i) no Default or Event of Default exists and is continuing and (ii) all
representations and warranties contained in the Amended Credit Agreement are
true and correct in all material respects (without duplication of any
materiality standard set forth in any such representation or warranty) on and as
of Amendment No. 1 Effective Date, as though made on and as of the Amendment
No. 1 Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects as of such earlier date (without
duplication of any materiality standard set forth in any such representation or
warranty).

Section 3. Effectiveness. Section 1 of this Amendment shall become effective on
the date (such date, if any, the “Amendment No. 1 Effective Date”) that the
following conditions have been satisfied or waived:

(i) Consents. The Administrative Agent shall have received executed signature
pages hereto from Holdings, the Borrowers and the Administrative Agent.

 

-2-



--------------------------------------------------------------------------------

(ii) No Objection from Required Lenders. Lenders constituting the Required
Lenders shall not have delivered written notice to the Administrative Agent of
their objection to this Amendment prior to 5:30 p.m., New York City time on
September 28, 2018; and

(iii) Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Lead Borrower dated the Amendment
No. 1 Effective Date certifying as to the accuracy of the representation and
warranty set forth in Section 2 hereof.

Section 4. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

Section 5. Applicable Law; Waiver of Jury Trial, Etc.

THE PROVISIONS OF SECTION 13.08 OF THE CREDIT AGREEMENT SHALL APPLY TO THIS
AMENDMENT MUTATIS MUTANDIS.

Section 6. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 7. Effect of Amendment. Except as expressly set forth herein, this
Amendment (i) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or any other Agent, in each case under the Credit Agreement
or any other Credit Document, and (ii) shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other provision of either such
agreement or any other Credit Document or be construed as a novation thereof.
Each and every term, condition, obligation, covenant and agreement contained in
the Credit Agreement as amended hereby, or any other Credit Document as amended
hereby, is hereby ratified and re-affirmed in all respects and shall continue in
full force and effect. This Amendment shall constitute a Credit Document for
purposes of the Credit Agreement and from and after the Amendment No. 1
Effective Date, all references to the Credit Agreement in any Credit Document
and all references in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, shall,
unless expressly provided otherwise, refer to the Credit Agreement as amended by
this Amendment.

[Remainder of page left intentionally blank]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

VERTIV INTERMEDIATE HOLDING II CORPORATION By:  

/s/ Mary Ann Sigler

  Name: Mary Ann Sigler   Title: President and Treasurer

VERTIV GROUP CORPORATION,

as Lead Borrower

By:  

/s/ Mary Ann Sigler

  Name: Mary Ann Sigler   Title: Vice President and Treasurer ALBER CORP.
AVOCENT CORPORATION AVOCENT FREMONT, LLC AVOCENT HUNTSVILLE, LLC AVOCENT REDMOND
CORP. AVOCENT TEXAS CORP. CHARLOTTE PROPERTIES LLC DESARROLLADORA LINA, LLC
ELECTRICAL RELIABILITY SERVICES, INC. ENERGY LABS, INC. VERTIV ENERGY SYSTEMS,
INC. HIGH VOLTAGE MAINTENANCE CORPORATION LIEBERT FIELD SERVICES, INC. LIEBERT
NORTH AMERICA, INC.

VERTIV CORPORATION

as a U.S. Borrower

By:  

/s/ Mary Ann Sigler

  Name: Mary Ann Sigler   Title: Vice President and Treasurer

 

[Signature Page to Vertiv Group Corporation Amendment No. 1]



--------------------------------------------------------------------------------

VERTIV CANADA ULC,

as Canadian Borrower

By:  

/s/ Mary Ann Sigler

  Name:   Title: VERTIV INDUSTRIAL SYSTEMS SAS

VERTIV FRANCE SAS,

as French Borrowers

By:  

/s/ Giordano Albertazzi

  Name: Giordano Albertazzi   Title: President

VERTIV GMBH,

as German Borrower

By:  

/s/ Reinhard Purzer

  Name: Reinhard Purzer   Title: Geschäftsführer GREAT RIVER FINANCE DESIGNATED
ACTIVITY COMPANY VERTIV IRELAND LIMITED

AVOCENT INTERNATIONAL DESIGNATED ACTIVITY COMPANY,

as Irish Borrowers

By:  

/s/ Noel Francis Woods

  Name: Noel Francis Woods   Title: Director

VERTIV IRELAND LIMITED,

as Irish Borrower

By:  

/s/ Eamon Rowan

  Name: Eamon Rowan   Title: Director

 

[Signature Page to Vertiv Group Corporation Amendment No. 1]



--------------------------------------------------------------------------------

VERTIV (HONG KONG) HOLDINGS LIMITED ATLAS ASIA LIMITED EMERSON NETWORK POWER
(HONG KONG) LIMITED, as Hong Kong Borrowers By:  

/s/ Michelle Siu Wah Ho

Name:   Michelle Siu Wah Ho Title:   Director

[Signature Page to Vertiv Group Corporation Amendment No. 1]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

        as Administrative Agent

By:  

/s/ Gene R. Riego de Dios

  Name: Gene R. Riego de Dios   Title: Executive Director

[Signature Page to Vertiv Group Corporation Amendment No. 1]